COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Patrick Cox v. Cara Cox

Appellate case number:     01-15-00063-CV

Trial court case number: 2013-21966

Trial court:               245th District Court of Harris County

       Appellee’s motion to extend the time to file her appellee’s brief is GRANTED. Unless
appellee files her brief within ten days of this order, the Court will set this appeal for submission
without an appellee’s brief.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually


Date: March 1, 2016